Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

DETAILED ACTION

Information Disclosure Statement
2.	The Information Disclosure Statement of August 2, 2021 has been fully considered, and after updated search and consideration the current Application is determined in condition for allowance.

Allowable Subject Matter
3.	Claims 1-2, 5-8, 10-12 and 14-18 are allowed over prior art of record. Note, the examined claims are as amended in the notice of allowance of July 6, 2021.

The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 1, “a second electronic component formed in the second region, wherein the second region of the body is at least partially separated from the first region by a thermal barrier, the thermal barrier including a solid material having a lower thermal conductivity than the semiconducting material;
wherein the thermal barrier includes a bridging pathway formed of the semiconducting material thereby making the thermal barrier discontinuous; and
claim 1 incorporate allowable subject matter.

Claim 11, “a thermal barrier formed in the semiconductor substrate at least substantially around the first region including at least one of the plurality of electronic components, the thermal barrier including a solid material;
wherein the thermal barrier has at least two coextending gaps in the semiconductor substrate thereby making the thermal barrier discontinuous, and
a temperature forcing element at least partially in the first region and connected to a second region at an opposite side of the thermal barrier to cause heat transfer between the first region and the second region by conduction”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818